Citation Nr: 0905776	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, denying the Veteran's claims 
for service connection for spine, right knee, and left 
shoulder disorders.  It is noted parenthetically that all of 
the other processing of the Veteran's appeal has occurred 
through the actions of the RO in New York City, New York and 
the Appeals Management Center (AMC).  

The Veteran filed a timely Notice of Disagreement (NOD) in 
December 2004 and, subsequently, in April 2005, the RO 
provided a Statement of the Case (SOC).  In his substantive 
appeal to the Board, filed in April 2005, the Veteran limited 
his appeal to his claims for service connection for right 
knee and left shoulder disorders.  He therein also requested 
a Travel Board hearing, and a hearing before the Board, 
sitting at the New York RO, was then afforded him in June 
2007.  A transcript of that proceeding is of record.  It, 
too, is noted that, at such hearing, the Veteran submitted 
additional documentary evidence, along with a written waiver 
for its initial review by the RO.

In September 2007, the Board remanded this claim, requesting 
the AMC to:  send an additional notice letter, in compliance 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b); attempt to 
acquire any outstanding VA medical records; and provide a VA 
orthopedic examination for the purposes of determining the 
nature and etiology of the Veteran's claimed right knee and 
left shoulder disorders.  Having completed the required 
directives, the AMC considered the evidence of record; and, 
in October 2008, issued a rating decision, granting the 
Veteran's claim for service connection for a left shoulder 
disorder.  As the Veteran has not appealed the initial rating 
or effective date assigned for the left shoulder disorder, 
this issue is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In October 2007, the 
AMC also issued a Supplemental Statement of the Case (SSOC), 
denying the Veteran's claim for service connection for a 
right knee disorder.  Inasmuch as the provisions of the 
Board's September 2007 remand have been complied with, the 
Board will now proceed with its review of the appeal for the 
Veteran's right knee disorder.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).

In the September 2007 remand determination, the Board noted 
that the Veteran had advanced a separate claim for service 
connection for hypertension.  Because the record did not 
indicate that the RO had taken any action on this matter, the 
Board referred this matter to the RO, requesting them to take 
all appropriate action.  The record of evidence does not 
contain any indication that the RO has taken such action as 
of this date.  Moreover, in a September 2007 statement, the 
Veteran reported that he did not have any further evidence or 
information regarding his claim for a service connection for 
a heart condition and wished the RO to process the claim.  
The Board notes that the record does not contain any notation 
regarding such a claim prior to the September 2007 statement.  
It is not clear whether the Veteran was referring to his 
hypertension or heart disease.  In any event, the Board finds 
that the record raises a claim for service connection for 
cardiovascular disease, to include hypertension and heart 
disease and such matter is referred to the RO for appropriate 
action.  
 

FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the Veteran's right knee disorder has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate this claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to this claim that he has not 
submitted to the VA.

2.  A chronic disability of the right knee, to include 
osteoarthritis, was not diagnosed until more than 47 years 
after discharge and there is no competent evidence of a nexus 
between a current diagnosis of a disability and any incident 
of or finding recorded during service; the only competent 
evidence that addresses the contended causal relationship 
weighs against the claim.
CONCLUSION OF LAW

A chronic right knee disorder was not incurred or aggravated 
during active service, nor may arthritis of the right knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an August 2003 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate the 
claim on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
claimant was expected to provide; and to provide any evidence 
in his possession that pertained to his claim.  

The Board notes that the August 2003 notice did not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no rating or effective 
date will be assigned and any questions as to such an 
assignment are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claim.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  As to any duty to provide an examination or 
medical opinion, the Board finds that there is no medical or 
X-ray evidence of a right knee disability until decades post-
service and in October 2008, the AMC afforded the Veteran a 
VA medical examination, which was thorough in nature and 
included an opinion addressing the contended causal 
relationship.  Under these circumstances, there is no further 
duty to provide a medical examination or opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that a right knee disorder began during his active service.  
Specifically, in statements and testimony, the Veteran has 
expressed a belief that his currently diagnosed 
osteoarthritis of the right knee resulted from injuries 
sustained in an automobile accident in March 1956.  The 
evidence of record in this matter consists of service 
treatment records, a VA medical examination, private 
treatment records, statements from the Veteran, and testimony 
before the Board.  

On the Veteran's August 1954 service enlistment medical 
examination, the examiner noted no abnormalities.  

March 1956 service treatment records indicate that the 
Veteran was treated for injuries sustained during an 
automobile accident.  In the first such record following the 
accident, the Veteran reportedly stated that he had pain in 
the anterior of his chest.  In a subsequent record, the 
examiner reported that the Veteran sustained a contusion of 
the anterior chest when an automobile in which he was a 
passenger collided "head-on" with another vehicle.  The 
Veteran reportedly was thrown against the inside of the car.  
The March 1956 service treatment records do not indicate any 
diagnosis or treatment for a disorder of the right knee.

On the Veteran's September 1958 service discharge medical 
examination, the examiner noted no abnormality involving the 
Veteran's lower extremities.

In January 1990 and March 1990 private medical records, Dr. 
F.H. (initials used to protect privacy) noted that the 
Veteran's knee was normal.  The examiner does not specify 
which knee is being examined.  A June 1997 private treatment 
record, also from Dr. F.H., is very difficult to read.  
However, the examiner, in one notation, appeared to write 
either "feels OK" or "knee OK." 

In a February 2006 private treatment record, Dr. F.H. 
indicated that the Veteran had pain and swelling in his right 
knee.  She stated that an X-ray examination showed 
osteoarthritis with effusion.  

At a June 2007 Board hearing, the Veteran testified that, at 
the time of the March 1956 automobile accident, he was asleep 
in the back seat and was not wearing a seat belt.  (Hearing 
Transcript, page 4).  He stated that, at the time of impact, 
his entire body was thrown against the front seat.  He 
reported noticing that his knee was stiff and sore after the 
accident.  He recalled that, at the initial evaluation after 
the accident, the examiners stated that they did not see any 
fractures.  (Id., page 7).  The Veteran could not recall if 
he sought treatment immediately after service for a knee 
disorder or if any medical examiner indicated to him that his 
knee disorder was related to an incident in service.  (Id., 
page 9).  

In a June 2008 VA medical examination report, the Veteran 
reportedly stated that he incurred the right knee injury in 
the motor vehicle accident in 1956.  The examiner noted that 
he had reviewed the Veteran's medical records, especially the 
1956 service treatment records.  The examiner performed a 
physical examination and diagnosed osteoarthritis of the 
right knee.  In his opinion, the examiner stated that because 
the Veteran's service treatment records did not indicate that 
any incident in service contributed to the Veteran's right 
knee disorder, the disorder was neither caused by nor 
resulted from the Veteran's service.  

In an October 2008 statement, the Veteran stated that the 
evidence showed that his knee condition existed within one 
year from the date of discharge from service.  He also 
reported that Dr. F.H.'s "statement" clearly showed that 
she believed that the Veteran's right knee disability 
resulted from a motor vehicle accident in service.  

Law and Regulations.  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or from aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"In the line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the Veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the Veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right knee disorder.

During the June 2007 hearing before the Board, the Veteran 
indicated that he felt soreness and stiffness in his right 
knee immediately after the 1956 automobile accident.  
However, the March 1956 service treatment records indicate 
that the Veteran's contemporaneously reported pain only in 
the chest; and the Veteran's service treatment records do not 
indicate a diagnosis or treatment for a right knee disorder.  
Additionally, the Veteran's September 1958 service discharge 
medical examination did not note any abnormalities involving 
the Veteran's lower extremities.  The objective post-service 
medical evidence does not include a notation regarding a 
diagnosis of a right knee disorder until February 2006, over 
forty-seven years after the Veteran's discharge from service.  
The Board notes that the passage of time between the 
Veteran's discharge and an initial diagnosis for the claimed 
disorder weighs against the Veteran's claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's contention that his 
right knee disorder developed during service after he was in 
an auto accident.  As a layperson, however, he is not 
competent to offer opinions on the diagnosis or etiology of 
his right knee disorder, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492-95 (1992).  In the October 2008 
statement, the Veteran contended that Dr. F.H.'s 
"statement" showed her belief that the right knee disorder 
resulted from an in-service motor vehicle accident.  The 
Board notes that the objective medical evidence obtained from 
Dr. F.H. does not include any such statement.  If the Veteran 
is referring to a verbal statement made by Dr. F.H. to him 
personally, his account of what a health care provider 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The only medical evidence of record containing a competent 
opinion from a professional regarding whether the Veteran's 
right knee disorder is attributable to service is contained 
in the June 2008 VA medical examination.  The Board notes 
that the examiner made their determination after reviewing 
the Veteran's claims file, interviewing the Veteran, and 
conducting a physical examination.  After reviewing the 
evidence and noting the lack of a notation regarding a knee 
disorder in the service treatment records, the examiner 
stated that the Veteran's right knee disorder was not 
causally or etiologically related to service.  Noting the 
thoroughness of the examination, the review of the claims 
file, and the rationale provided with citation to the 
clinical record, the Board finds that the examiner's opinion 
to be of substantial probative value in this matter.  See 
Prejean v. West, 13 Vet. 444, 448 (2000).  As there is no 
competent medical opinion of record to refute the examiner's 
report, and given the absence of any relevant abnormal 
findings until decades post-service, the Board must conclude 
that the preponderance of the evidence is against a nexus 
between the Veteran's right knee disorder and service.

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a right knee disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


